


110 HR 2694 IH: Motor Vehicle Owners Right to

U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2694
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2007
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To protect the rights of consumers to diagnose, service,
		  maintain, and repair their motor vehicles, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Motor Vehicle Owners Right to
			 Repair Act of 2007.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Consumers are
			 entitled to diagnose, service, maintain, or repair their own motor vehicles if
			 they so choose, or to choose a service provider to perform these services for
			 their motor vehicles.
				(2)Consumers are
			 entitled to all information about safety alerts, recalls, and other events
			 relevant to the operation of their vehicles and to have this information
			 available to their service providers in order to ensure the fuel efficient and
			 safe operation of their motor vehicles.
				(3)Promoting
			 competition in price and quality for the diagnosis of problems, service,
			 maintenance, and repair of motor vehicles will benefit consumers.
				(4)Regular diagnosis,
			 service, maintenance, and repair of motor vehicles, motor vehicle equipment,
			 and motor vehicle systems such as pollution control, transmission, antilock
			 brakes, electronic and mechanical systems, heating and air-conditioning, and
			 steering are essential to improve fuel economy, protect the environment, and
			 promote the safety of modern motor vehicles.
				(5)Better fuel
			 economy can reduce our dependence on foreign oil and help protect the
			 environment. Proper maintenance of a motor vehicle can significantly improve
			 its gas mileage. Fixing a motor vehicle that is noticeably out of tune can
			 improve its gas mileage by an average of 4 percent. Replacing a clogged air
			 filter can improve a motor vehicle’s mileage by as much as 10 percent. Fixing a
			 serious maintenance problem, such as a faulty oxygen sensor, can improve a
			 motor vehicle’s mileage by as much as 40 percent.
				(6)Computers of
			 various kinds increasingly are being used by manufacturers in motor vehicle
			 equipment and motor vehicle systems. On-board computer technology controls
			 virtually all of the vehicle’s systems, and only service technicians with the
			 necessary information can access the computers to perform diagnosis, service,
			 maintenance, and repair of the vehicle.
				(7)Manufacturers have
			 made available to their authorized dealers and service providers the
			 information, tools, and replacement equipment necessary to diagnose problems
			 and to service, maintain, and repair motor vehicles that incorporate computers
			 in their motor vehicle systems.
				(8)Manufacturers have
			 failed to make available, or have inhibited, restricted, or limited the
			 availability to consumers and independent service providers of the information,
			 tools, and replacement equipment necessary to diagnose, service, maintain, and
			 repair consumers’ motor vehicles. A statistically valid and reliable survey of
			 10,000 consumers reported that 14 percent were turned away in calendar year
			 2006 and told to go to an authorized dealer because the independent car repair
			 shop did not have the tools, equipment or information required to
			 do the required service. Of these 14 percent, 62 percent stated that
			 they were inconvenienced by the turn away. Of these turned away, 25 percent
			 said that they would not or probably would not return to the independent garage
			 because of the inconvenience incurred.
				(9)Overall,
			 independent service providers lose an average of 5.6 percent in productivity
			 per month because of the lack of information and tools, which translates into
			 an annual revenue loss of approximately $5.8 billion.
				(10)Consumers
			 expressed a clear preference for independent repair shops for two significant
			 reasons—convenience and price. By a ratio of 25 to 17, they expressed a
			 preference for independent repair shops when convenience is the principle
			 factor, and by a ratio of 13 to 5 when price is the principle factor
			 choice.
				(11)Consumers whose
			 service providers cannot repair their motor vehicles because neither the
			 consumer nor the service provider has access to the necessary information and
			 tools lose both time and money and may have no realistic choice but to turn to
			 an authorized dealer. Independent service providers suffer a business loss
			 because they have to turn away consumers or expend time and effort contacting
			 manufacturers' representatives to try to obtain the necessary
			 information.
				(12)Consumers in the
			 United States have benefited from the availability of a wide choice of service
			 providers for their motor vehicles. The American economy has also benefited
			 from the availability of an aftermarket tools and parts supply that provides
			 jobs to over 5 million workers in 495,000 businesses, and generates $200
			 billion in annual sales.
				(13)Vehicle owners in
			 the United States should have the right—
					(A)to all information
			 necessary to allow the diagnosis, service, maintenance, and repair of their
			 vehicles;
					(B)to have access to
			 information, tools, and replacement equipment so that they can, if they wish,
			 diagnose problems themselves and maintain, service, and repair their own
			 vehicles; and
					(C)to the
			 availability at both authorized and independent service providers of the tools,
			 replacement equipment, and information necessary to diagnose problems in
			 vehicles and to service, maintain, and repair them.
					(14)Discriminating
			 between authorized dealers and independent service providers and restricting
			 the availability of information, tools and replacement equipment limits who can
			 diagnose, service, maintain, and repair motor vehicles and what tools and
			 replacement equipment may be used to repair those vehicles, limits consumer
			 choice, limits competition, and impedes the safe and energy-efficient operation
			 of motor vehicles.
				(15)Access for
			 consumers and all service providers of information, tools, and replacement
			 equipment necessary to the diagnosis, service, maintenance, and repair of motor
			 vehicles can be accomplished without infringing manufacturers’ legitimate trade
			 secrets.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To protect
			 consumers’ rights to choose a service provider for the diagnosis, service,
			 maintenance, and repair of their motor vehicles;
				(2)To promote safety
			 and energy efficiency by requiring motor vehicle manufacturers to make
			 available to consumers and their service providers the information, parts and
			 tools necessary to facilitate regular diagnosis, service, maintenance, and
			 repair of motor vehicles, motor vehicle equipment, and motor vehicle systems;
			 and
				(3)To
			 promote competition in price and quality for the diagnosis of problems, and the
			 service, maintenance, and repair of motor vehicles by giving consumers the
			 widest possible choice of service providers.
				3.Manufacturer
			 requirements
			(a)Duty To Disclose
			 InformationThe manufacturer of a motor vehicle sold, leased, or
			 otherwise introduced into commerce in the United States shall provide to the
			 motor vehicle owner, and to all service providers on reasonable and
			 non-discriminatory terms, all information necessary to diagnose, service,
			 maintain, or repair the motor vehicle, and all information necessary to fully
			 utilize the tools and motor vehicle equipment (including replacement equipment)
			 needed to diagnose, service, maintain, and repair the motor vehicle. Such
			 information shall include—
				(1)information about
			 safety alerts, recalls, service bulletins and the need for adjustments to
			 maintain energy efficiency;
				(2)information
			 necessary to access and integrate replacement equipment into the motor vehicle;
			 and
				(3)all other
			 information of any kind needed or used to diagnose, service, maintain, repair,
			 activate, certify, or install any motor vehicle equipment (including
			 replacement equipment) in a motor vehicle.
				(b)Duty To Make
			 Tools AvailableThe manufacturer of a motor vehicle sold, leased,
			 or otherwise introduced into commerce in the United States shall offer for sale
			 to consumers, and to all service providers on reasonable and non-discriminatory
			 terms, any tool necessary to diagnose, service, maintain, or repair a motor
			 vehicle, and shall provide the information necessary to enable aftermarket tool
			 companies to manufacture tools with the same functional characteristics as
			 those tools made available by the manufacturers to authorized dealers.
			(c)Replacement
			 EquipmentThe manufacturer of a motor vehicle sold, leased, or
			 otherwise introduced into commerce in the United States shall offer for sale to
			 consumers, and to all service providers on reasonable and non-discriminatory
			 terms, all equipment necessary to diagnose, service, maintain, or repair a
			 motor vehicle.
			(d)Protection of
			 Trade Secrets
				(1)A
			 manufacturer may not be required to publicly disclose information that, if made
			 public, would divulge methods or processes entitled to protection as trade
			 secrets.
				(2)No information may
			 be withheld by a manufacturer on the ground that it is a trade secret if that
			 information is provided (directly or indirectly) to authorized dealers or
			 service providers.
				4.Authority of
			 federal trade commission
			(a)In
			 GeneralFor the purpose of enforcing compliance with this Act,
			 the Federal Trade Commission may utilize all authority conferred on it by the
			 Federal Trade Commission Act, or otherwise.
			(b)A
			 violation of section 3 of this Act constitutes an unfair method of competition
			 and an unfair or deceptive act or practice within the meaning of section
			 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)).
			(c)Violation of a
			 rule prescribed under section 4(d) of this Act constitutes violation of a rule
			 defining an unfair or deceptive act or practice prescribed under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).
			(d)RulemakingThe
			 Federal Trade Commission may prescribe rules to implement this Act.
			(e)Cooperation With
			 U.S. Department of TransportationThe Federal Trade Commission
			 shall cooperate with the Department of Transportation to publish technical
			 service bulletins on a Federal Internet Website.
			(f)LimitationThe
			 Federal Trade Commission may not prescribe rules that—
				(1)interfere with the
			 authority of the Administrator of the Environmental Protection Agency under
			 section 202(m) of the Clean Air Act (42 U.S.C. 7521(m)) with regard to motor
			 vehicle emissions control diagnostics systems; or
				(2)conflict with rules
			 prescribed by such Administrator under such section.
				5.Action by
			 states
			(a)In
			 GeneralWhenever an attorney general of any State has reason to
			 believe that the interests of the residents of that State have been or are
			 being threatened or adversely affected by a violation of section 3 of this Act,
			 or by the violation of a rule promulgated by the Federal Trade Commission to
			 implement this Act, the State, as parens patriae, may bring a civil action on
			 behalf of its residents to enjoin such violations, to obtain damages,
			 restitution, or other compensation on behalf of residents of such State, or to
			 obtain such further and other relief as the court may deem appropriate.
			(b)NoticeThe
			 State shall serve prior written notice of any civil action under subsection (a)
			 of this section upon the Federal Trade Commission with a copy of its complaint,
			 except that if it is not feasible for the State to provide such prior notice,
			 the State shall serve such notice immediately upon instituting such action.
			 Upon receiving a notice respecting a civil action, the Federal Trade Commission
			 shall have the right—
				(1)to
			 intervene in such action,
				(2)upon so
			 intervening, to be heard on all matters arising therein, and
				(3)to file petitions
			 for appeal.
				(c)ConstructionFor
			 purposes of bringing any civil action under subsection (a) of this section,
			 nothing in this chapter shall prevent an attorney general from exercising the
			 powers conferred on the attorney general by the laws of such State to conduct
			 investigations or to administer oaths or affirmations or to compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
			(d)Actions by
			 Federal Trade CommissionWhenever a civil action has been
			 instituted by or on behalf of the Federal Trade Commission for violation of any
			 rule prescribed under section 4(d) of this Act, no State may, during the
			 pendency of such action instituted by or on behalf of the Federal Trade
			 Commission, institute a civil action under this Act against any defendant named
			 in the complaint in such action for violation of any rule as alleged in such
			 complaint.
			(e)Actions by Other
			 State Officials
				(1)Nothing contained
			 in this section shall prohibit an authorized State official from proceeding in
			 State court on the basis of an alleged violation of any civil or criminal
			 statute of such State.
				(2)In addition to
			 actions brought by an attorney general of a State under subsection (a) of this
			 section, such an action may be brought by officers of such State who are so
			 authorized.
				6.Consumers’
			 rightsA consumer or service
			 provider may bring a civil action to enjoin any violation of section 3 of this
			 Act or of any rule issued pursuant to this Act and for damages therefore
			 (including court costs and reasonable attorney and expert witness fees). Such
			 an action may be brought in any court of competent jurisdiction.
		7.DefinitionsIn this Act:
			(1)The term
			 commerce has the meaning given that term in section 4 of the
			 Federal Trade Commission Act (15 U.S.C. 44).
			(2)The terms
			 manufacturer, motor vehicle, and motor vehicle
			 equipment have the meanings given those terms in section 30102(a) of
			 title 49, United States Code.
			(3)The term
			 motor vehicle owner and the term consumer mean any
			 person who owns, leases, or otherwise has the legal right to use and possess a
			 motor vehicle, or the agent of such person.
			(4)The term
			 service provider means a person engaged in the diagnosis, service,
			 maintenance, or repair of motor vehicles or motor vehicle engines.
			(5)The term
			 replacement equipment has the meaning given that term in section
			 30102(b)(1) of title 49, United States Code.
			(6)The term
			 model year has the meaning given that term in section 32901(a) of
			 title 49, United States Code.
			(7)The term
			 dealer has the meaning given that term in section 30102(a) of
			 title 49, United States Code.
			(8)The term
			 technical service bulletin means a communication sent to a dealer
			 about the diagnosis, service, maintenance or repair of a motor vehicle or item
			 of motor vehicle equipment and shall include all communications sent to the
			 Secretary of Transportation under sections 30166(f) and 30166(m)(3)(A)(ii) of
			 title 49, United States Code.
			
